Citation Nr: 1421732	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to disability ratings for bilateral hearing loss higher than 50 percent from June 26, 2009, and 60 percent from August 26, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel






INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the Louisville, Kentucky Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a May 2010 rating decision, the RO granted service connection, effective June 26, 2009, for right ear hearing loss.  The RO denied service connection for left ear hearing loss.  In a September 2010 rating decision, the RO denied service connection for tinnitus.  In a January 2011 rating decision, the RO granted service connection for left ear hearing loss.  That decision resolved the Veteran's appeal for service connection for left ear hearing loss.  In the January 2011 rating decision, the RO assigned disability ratings for bilateral hearing loss of 50 percent from June 26, 2009, and 60 percent from August 26, 2010.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's tinnitus is likely related to service or service-connected hearing  loss. 

2.  From June 26, 2009, through August 25, 2010, the Veteran's hearing impairment was no worse than level IX in the right ear and level XIII in the left ear.

3.  From August 26, 2010, the Veteran's hearing impairment has been no worse than level IX in the right ear and level IX in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  From June 26, 2009, through August 25, 2010, the Veteran's bilateral hearing loss did not meet the criteria for a disability rating higher than 50 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2013).

3.  From August 26, 2010, the Veteran's bilateral hearing loss has not met the criteria for a disability rating higher than 60 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.85, 4.86.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in letters issued in July 2009 and July 2010.  In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection.  The letters informed the Veteran how VA assigns disability ratings and effective dates.  The letters also stated who was to provide the evidence.

The Veteran's claims file (including information on paper and in electronic form) contains post-service treatment records, statements from the Veteran, and reports of VA examinations.  The Veteran has had VA medical examinations that adequately addressed the issues of service connection for tinnitus and the rating for hearing loss.

With respect to medical records from the Veteran's service, the file contains information documenting service hospital treatment in 1944 for ear injury.  The claims file does not contain any other medical records from the Veteran's service.  His service medical records are presumed to have been destroyed in a fire that occurred in July 1973 at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Court has indicated that when a claimant's service records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); and Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  The Board will comply with this heightened obligation in addressing the Veteran's claims.

The Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of those issues on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Tinnitus

The Veteran is seeking service connection for tinnitus.  He has asserted that his tinnitus is due to his service-connected hearing loss.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected.  38 C.F.R. § 3.310(b).

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

As noted above, most medical records from the time of the Veteran's service are not available.  The claims file some records of post-service treatment of the Veteran.  The assembled records are dated from the late 1990s forward.  The Veteran submitted in June 2009 his claim for service connection for bilateral hearing loss.

Notes from private medical treatment in 1997 through 2008 reflect the Veteran's reports of left ear cholesteatomy and surgery in the 1980s, and ongoing intermittent left ear drainage.  Treating clinicians addressed granulation tissue, fungal debris, and otitis externa in the ears.

A VA audiology examination in November 2009 addressed the Veteran's hearing loss.  The examination report contains no mention of tinnitus.  The Veteran reported that during service a stick went into his ear, and he underwent surgery to remove it.  He stated that during service he was exposed to noise including weapons fire.  He related a history of mastoid surgeries on both ears in the 1980s.  He stated that he had difficulty hearing speech.  Audiological testing showed bilateral hearing loss.

On VA audiology examination in May 2010, the Veteran reported a history of ear injury, ear problems, and difficulty hearing beginning during service.  He stated that after service he worked in a factory.  He reported that he had constant bilateral tinnitus.  He indicated that he could not recall when the tinnitus began, but that it was many years ago.  

In a June 2010 statement, the Veteran wrote that he had experienced tinnitus for many years.  In August 2010, an acquaintance of the Veteran stated that the Veteran increasing tinnitus and increasing difficulty hearing.  In August 2010, the Veteran wrote that tinnitus had always been a problem, but recently had become much worse.

On VA audiology examination in August 2010, the Veteran stated that tinnitus began six months ago.  The examiner stated that the Veteran was asked several times, and continued to report that his tinnitus began six months ago.  The Veteran indicated that he experienced tinnitus at night when he took out his hearing aids.  He stated that the sound of the tinnitus caused some difficulty falling asleep.  The examiner noted that the Veteran had service in the 1940s, and had a history of ear surgery and many years of work in a factory.  The examiner expressed the opinion that it is less likely than not that the Veteran's tinnitus is a result of military noise exposure.

A VA audiology examination in November 2010 did not address the history of the Veteran's tinnitus.  On VA audiology examination in June 2011, it was noted that the Veteran had noise exposure during service.  The Veteran stated that after service he had 32 years of factory work, during which he wore hearing protection.  He reported that presently he had constant tinnitus.  He stated that the tinnitus started after he started wearing hearing aids, approximately fifteen to twenty years ago.  The examiner noted that the Veteran reported a history of occupational noise exposure and onset of tinnitus well after separation from service.  The examiner expressed the opinion that it is less likely than not that the Veteran's current tinnitus is a result of military noise exposure.

The Veteran had VA audiology treatment in 2011.  In an October 2011 statement, the Veteran contended that his tinnitus is a result of his hearing loss.  He stated that the constant tinnitus was an irritation and interrupted his sleep.  He indicated that the tinnitus was a lifelong disability that was worsening over time.

In June 2012, a VA audiologist was asked to review the Veteran's records and provide opinions regarding the likely etiology of the Veteran's tinnitus.  As to whether the Veteran's tinnitus was caused by or is related to his service-connected hearing loss, the audiologist stated:

Although hearing loss and tinnitus often co-exist, the existence of hearing loss does not necessarily result in tinnitus.  The conditions often have similar causes, i.e., excessive noise exposure, however hearing loss can exist in the absence of tinnitus and tinnitus can exist in the absence of hearing loss.  Therefore, it is considered less likely as not that the Veteran's current hearing loss is secondary to his hearing loss.

The audiologist stated that an opinion could not be given, without resort to speculation, as the whether the Veteran's tinnitus was caused by his occupational noise exposure.  Because, however, the Veteran never stated that his tinnitus began during service, and he had post-service occupational noise exposure, the audiologist opined that it is less likely than not that his current tinnitus is a result of military noise exposure.

Tinnitus is ringing in the ears that is subjectively experienced by the individual.  Most forms of tinnitus cannot be heard by other persons.  The individual who experiences tinnitus is the main source for the history of that person's tinnitus.  The Veteran's account of his tinnitus history have varied somewhat.  While a VA audiologist opined that it is less likely than not that the Veteran's hearing loss caused his tinnitus, such examiner also stated that an opinion could not be given without resort to speculation.  And the examiner did acknowledge that tinnitus may co-exist with hearing loss.  Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise as to whether tinnitus is etiologically related to active duty service or service-connected hearing loss.  Therefore, service connection for tinnitus is warranted.

Hearing Loss

The Veteran appealed the disability ratings the RO assigned for his hearing loss.  The RO eventually granted service connection for bilateral hearing loss, and established ratings of 50 percent from June 26, 2009, and 60 percent from August 26, 2010.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's appeal encompasses the rating from the initial effective date of service connection for bilateral hearing loss, and a higher rating effective from a later date.  The Court has indicated that separate, "staged" ratings can be assigned for separate periods based on the evidence as to the manifestations and extent of a disability.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.

Under 38 C.F.R. § 4.86, there are additional provisions for certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the hearing impairment level is from either Table VI  or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

Tables VI, VIa, and VII are reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



TABLE VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

The Veteran has reported that he has difficulty hearing and understanding speech.   The relevant medical evidence supports this assertion.

On a VA audiological evaluation in November 2009, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
80
80
105
105
LEFT
80
85
85
95

Speech recognition scores were 60 percent in the right ear and 54 percent in the left ear.  The puretone threshold averages were 93 decibels in the right ear and 86 decibels in the left ear.  Considering Tables VI and VIa, the hearing impairment levels were IX in the right ear and VIII in the left ear.  The test results were consistent with a 50 percent rating.

On a VA audiological evaluation in May 2010, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
80
80
105
105
LEFT
80
85
85
95

Speech recognition scores were 60 percent in the right ear and 54 percent in the left ear.  The puretone threshold averages were 93 decibels in the right ear and 86 decibels in the left ear.  Considering Tables VI and VIa, the hearing impairment levels were IX in the right ear and VIII in the left ear.  The test results were consistent with a 50 percent rating.

VA audiological examination results reported August 26, 2010, show puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
85
85
105
105
LEFT
85
85
90
95

Speech recognition scores were 56 percent in the right ear and 44 percent in the left ear.  The puretone threshold averages were 95 decibels in the right ear and 89 decibels in the left ear.  Considering Tables VI and VIa, the hearing impairment levels were IX in the right ear and IX in the left ear.  The test results were consistent with a 60 percent rating.

On a VA audiological evaluation in June 2011, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
65
70
105
105
LEFT
85
65
80
90

Speech recognition scores were 80 percent in the right ear and 66 percent in the left ear.  The puretone threshold averages were 86 decibels in the right ear and 80 decibels in the left ear.  Considering Tables VI and VIa, the hearing impairment levels were VIII in the right ear and VII in the left ear.  The test results were consistent with a 40 percent rating.

For the period from June 26, 2009, hearing test results showed impairment consistent with a 50 percent rating, but not higher.  The testing reported August 26, 2010 showed impairment consistent with a 60 percent rating, but not higher.  There is no evidence suggesting that the Veteran's hearing is more impaired than is shown on testing.  Therefore, the preponderance of the evidence is against ratings higher than the ratings in effect.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's hearing loss has not required frequent hospitalizations.  The Veteran has not contended that his hearing loss markedly interferes with his capacity for employment.  The rating schedule criteria address the manifestations of the Veteran's hearing loss, and provide for higher ratings for greater levels of disability than are present in this case.  The rating schedule criteria thus are adequate for evaluating the Veteran's hearing loss.  It is not necessary to refer the rating of his hearing loss for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was born in 1923.  He has not indicated whether he is still employed.  He has not discussed the effect his service-connected hearing loss has on his capacity for employment.  VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  As the Veteran has not contended, and the record does not suggest, that his service-connected disabilities, hearing loss and tinnitus, make him unable to secure or follow a substantially gainful occupation, the record in this case does not raise the issue of unemployability.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to disability ratings for bilateral hearing loss higher than 50 percent from June 26, 2009, and 60 percent from August 26, 2010, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


